Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     DETAILED ACTION
Priority
This application is a CON of 16/376,225 04/05/2019, is acknowledged. 
Status of Claims
Claims 1-7, 14 and 22 are currently pending in the application. Claims 8-13 and 15-21 were canceled.
Receipt is acknowledged of amendment / response filed on 12/16/2021, that has been entered.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 10/28/2020, which has been entered in the file.
Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group I, which now includes claims 1-7, 14 and 22 drawn to a compound of formula (I), and the elected species as set forth and found to compound 8, is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a). Therefore, the requirement for restriction is still deemed proper made it final. 
		Applicants preserve their right to file a divisional on the non-elected subject matter (if any). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Trogden et al (2009). Applicant claims indole derivatives as estrogen receptor degraders, their process of making and the method of uses thereof. Trogden et al also discloses several identical compounds, which anticipate the instantly claimed inventions, wherein R1 is OH or –OC1-3alkyl, R2 is OH or –OC1-3alkyl and R3 is lower alkyl [
    PNG
    media_image1.png
    290
    625
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    51
    632
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    221
    572
    media_image3.png
    Greyscale
, STN International, HCAPLUS database, Accession Number 2009: 6217, a copy is provided with this Office action]. 
Claims 1-7 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Von Angerer et al (1987). Applicant claims indole derivatives as estrogen receptor degraders, their process of making and the method of uses thereof.  Von Angerer et al also discloses an identical compound, which anticipates the instantly claimed inventions, wherein R1 is OH, R2 is OH and R3 is lower alkyl
    PNG
    media_image4.png
    284
    633
    media_image4.png
    Greyscale
, STN International, HCAPLUS database, Accession Number 1987: 32768, a copy is provided with this Office action]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 22 is rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claim 19 of  US 10,865,202 (US ‘202). Although the conflicting claims are not identical, they are not patentably distinct from each other because both set of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claim will render the other obvious and it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, since US ‘202 patent that teaches the generic process for the preparation / method of making of a bi-functional molecule having the chemical structure 
    PNG
    media_image5.png
    133
    378
    media_image5.png
    Greyscale
thereof.  
The subject matter claimed in the instant application is fully disclosed and covered in the US ‘202 patent. Therefore, the disclosure of US ‘202 patent that teaches all the essential elements for the preparation of bi-functional molecule [including various reagents and reaction conditions, and the method comprising:

    PNG
    media_image6.png
    402
    276
    media_image6.png
    Greyscale
(claim 19, column 142, lines 25-55), under specific set of reaction conditions etc.], which would easily place Applicants invention in possession of the public before the effective filing date of the claimed invention. The claimed method of making of a bi-functional molecule is so closely related methodically in terms of reagents and reaction conditions as to be analogous process of the reference and therefore, obvious in the absence of any unobviousness or unexpected properties. Moreover, any other differences are but obvious technical modifications, which would be apparent to one skilled in the chemical art that can use similar reaction steps / conditions, would expect to have the same or essentially the same results. Therefore, in looking at the instantly claimed invention as a whole, the claimed method of making of a bi-functional molecule would have been suggested to one skilled in the art and therefore, is obvious, absent evidence to the contrary.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/ Primary Examiner, Art Unit 1626